Per curiam.
This matter is before the Court on the report and recommendation of the special master, William Allan Myers, who recommends the Court accept the petition for voluntary surrender of license filed by Respondent Wayne Andrew Williams (State Bar No. 765615). The State Bar filed a formal complaint against Williams, and the special master subsequently granted the State Bar’s motion for summary judgment, ordering the parties to submit briefs regarding the appropriate discipline. In response, Williams filed his petition for voluntary surrender of license and admitted that he entered a plea of guilty in Fulton County to 21 counts of theft by taking and 19 counts of forgery, each of which is a felony. Wilhams was sentenced to 20 years to serve 18 months in prison and the balance on probation. Williams admits that his plea constitutes a conviction of the felonies, which violates Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d), the maximum sanction for which is disbarment. Williams admits that the appropriate discipline is a voluntary surrender of his license to practice law, an act that he acknowledges is tantamount to disbarment. The State Bar believes that accepting the petition will serve the best interests of the public and the profession, and the special master recommends that the Court accept it.
We have reviewed the record and accept Williams’s petition for voluntary surrender of his license. Accordingly, the name of Wayne Andrew Williams hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Williams is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.